Citation Nr: 1024416	
Decision Date: 06/30/10    Archive Date: 07/08/10	

DOCKET NO.  08-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Veterans Affairs, Adjutant General's 
Office


WITNESSES AT HEARING ON APPEAL

The Appellant and B.C.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

Good or sufficient cause having been shown, the Veteran's 
appeal has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

The Veteran's service-connected disabilities, consisting of 
bilateral hearing loss and a strain of the erector spinal 
muscle group of the right lumbar region, when taken in 
conjunction with his education and occupational experience, 
are sufficient to preclude his participation in substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must:  (1) inform the Veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the Veteran about the information and 
evidence that VA will seek to provide; and (3) inform the 
Veteran about the information and evidence he is expected to 
provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
October 2007.  In that letter, VA informed the Veteran that, 
in order to substantiate his claim for a total disability 
rating based upon individual unemployability, he needed to 
demonstrate that his service-connected disabilities, in and 
of themselves, were sufficient to preclude his participation 
in all forms of substantially gainful employment.  Moreover, 
to the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claim.  Moreover, neither the Veteran nor his representative 
has raised allegations of prejudice resulting from error on 
the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008)

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  In that 
regard, in connection with the current appeal, VA has 
obtained both VA treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Total Disability Rating Based on Individual Unemployability

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as those of an associate, offered during the course of an RO 
hearing in February 2009, and at a subsequent hearing before 
the undersigned Acting Veterans Law Judge in January 2010, as 
well as VA treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks entitlement to a total 
disability rating based upon individual unemployability.  In 
pertinent part, it is contended that the Veteran's service-
connected disabilities, and, in particular, his service-
connected bilateral hearing loss, are sufficient to preclude 
his participation in any form of substantially gainful 
employment consistent with his education and occupational 
experience.  

In that regard, a total disability rating based upon 
individual unemployability may be assigned where the 
schedular rating is less than total when it is found that the 
service-connected disability or disabilities are sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).  

In the present case, a review of the record discloses that 
the Veteran has completed the ninth grade.  Reportedly, the 
Veteran has had occupational experience as a barber, and as a 
Chief of Detectives/Security Officer, and last worked in 
1988.  The Veteran's service-connected disabilities consist 
of bilateral hearing loss, evaluated as 80 percent disabling; 
and a strain of the erector spinal muscle group of the right 
lumbar region, evaluated as noncompensably disabling.  The 
combined evaluation currently in effect for the Veteran's 
various service-connected disabilities is 80 percent.  

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent, and there is sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2009).

In the case at hand, and as noted above, the Veteran is 
currently in receipt of an 80 percent schedular evaluation 
for service-connected bilateral hearing loss.  Therefore, it 
is clear that the Veteran does, in fact, meet the schedular 
requirements for the award of a total disability rating based 
upon individual unemployability.  38 C.F.R. § 4.16(a) (2009).  
However, in order to prevail, the evidence must also 
demonstrate that the Veteran's service-connected 
disabilities, when taken in conjunction with his education 
and occupational experience, are sufficient to preclude his 
participation in all forms of substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. § 4.16(b) (2009).  

In that regard, during the course of VA outpatient treatment 
in mid-March 2006, the Veteran complained of intermittent 
midback pain which occurred approximately 3 to 4 times per 
week.  According to the Veteran, he was able to walk 
approximately one-quarter of a mile and climb one flight of 
steps before experiencing back pain.  On physical 
examination, the Veteran's back displayed restricted forward 
flexion and right lateral bending related to pain.  

Outpatient VA audiometric testing, likewise conducted in mid-
March 2006, revealed the presence of a mild to severe, 
sloping sensorineural hearing loss in the range from 250 to 
4,000 Hertz in the right ear, in conjunction with normal 
hearing through 1,000 Hertz accompanied by a mild to severe 
sloping sensorineural hearing loss in the range from 1,500 
through 8,000 Hertz in the left ear.  The Veteran was 
counseled as to hearing loss and amplification, and his right 
hearing aid was reprogrammed for reduced high frequencies.  
Noted at the time was that the Veteran was to be scheduled 
for recall hearing aid fitting and adjustment.

During the course of VA outpatient treatment in May 2007, it 
was noted that the Veteran had been fitted with bilateral in-
the-ear hearing aids in November 2006, but that he was not 
hearing well in noise.  A listening check revealed the 
Veteran's hearing aids to be in good working condition.  Real 
ear measurements were performed, and the Veteran's hearing 
aids were subsequently reprogrammed with a changed 
sensitivity to (higher) noise.  

At the time of a VA audiometric examination for compensation 
purposes in August 2007, the Veteran gave a history of 
"hearing difficulties" since the time of his military 
service.  According to the Veteran, the situations which 
presented the greatest difficulty for him included 
understanding speech in groups or crowds, or when a speaker 
was "off to the side."  When further questioned, the Veteran 
noted that, as a civilian, he had worked briefly installing 
doors, though the majority of his career was spent as a 
barber.  Further noted was that the Veteran had done "some 
hunting" following his discharge from military service.  

Audiometric examination revealed a moderate to severe 
sensorineural hearing loss to 3,000 Hertz, sloping to a 
profound degree at 4,000 through 8,000 Hertz in the right 
ear.  In the left ear, there was normal to borderline normal 
hearing through 1,000 Hertz, sloping to a severe degree at 
2,000 Hertz and a profound degree at 4,000 Hertz through 
8,000 Hertz.

The Board notes that, during the course of a hearing before 
the undersigned Acting Veterans Law Judge in January 2010, 
the Veteran indicated that, as a result of his service-
connected bilateral hearing loss, he had found it 
extraordinarily difficult to function as a barber, to the 
extent that he eventually quit that profession.  Moreover, 
due primarily to his service-connected hearing loss, the 
Veteran had experienced extreme difficulty in his job as a 
security officer with various retail establishments.  
Significantly, according to the Veteran, due exclusively to 
his service-connected hearing loss, he had found it 
impossible to obtain current employment as security officer.  

As noted above, a total disability rating based upon 
individual unemployability may be assigned where the 
schedular rating is less than total when it is found that a 
service-connected disability or disabilities are sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.321, 3.340, 3.41, 4.16 (2009).  In the case at 
hand, while it is true that the Veteran is currently of an 
age at which some might reasonably consider retirement, he 
would prefer, and, in fact, has continued to seek, 
employment.  However, his service-connected disabilities, 
and, in particular, his rather significant bilateral hearing 
loss, have effectively precluded his participation in any 
form of substantially gainful employment consistent with his 
education and occupational experience.  Under the 
circumstances, and with the resolution of all reasonable 
doubt in the Veteran's favor, the Board is of the opinion 
that a total disability rating based upon individual 
unemployability is in order.  See 38 C.F.R. § 3.102 (2009).


ORDER

A total disability rating based upon individual 
unemployability due to service-connected disability is 
granted, subject to those regulations governing the payment 
of monetary benefits.  



	                        
____________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


